Name: Commission Regulation (EEC) No 111/92 of 17 January 1992 abolishing the countervailing charge on fresh clementines originating in Morocco
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 1 . 92 Official Journal of the European Communities No L 12/15 COMMISSION REGULATION (EEC) No 111/92 of 17 January 1992 abolishing the countervailing charge on fresh Clementines originating in Morocco THE COMMISSION OF THE EUROPEAN COMMUNITIES, in accordance with the provisions of Article 5 of that Regulation, indicated that entry prices have been at least equal to the reference price for three consecutive market days ; whereas the conditions specified in the third indent of Article 26 (2) of Regulation (EEC) No 1035/72 are therefore fulfilled and the countervailing charge on imports of these products originating in Morocco can be abolished, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 66/92 is hereby repealed. Article 2 This Regulation shall enter into force on 18 January 1992. Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1623/91 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 66/92 (3), introduced a countervailing charge on fresh Clementines originating in Morocco ; Whereas the present trend of prices for products origina ­ ting in Morocco on the representative markets referred to in Regulation (EEC) No 211 8/74 (4), as last amended by Regulation (EEC) No 381 1 /85 (*), recorded or calculated This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 January 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 118, 20. 5. 1972, p. 1 . 0 OJ No L 150, 15. 6 . 1991 , p. 8 . (3) OJ No L 6, 11 . 1 . 1992, p. 30 . O OJ No L 220, 10. 8 . 1974, p. 20. 0 OJ No L 368, 31 . 12. 1985, p. 1 .